      Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 1 of 13




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


 ANSLEY R. NILES,

             Plaintiff,

 v.                                                CIVIL ACTION NO.

 EQUIFAX INFORMATION
 SERVICES, LLC, TRANS UNION
 LLC, EXPERIAN INFORMATION
 SOLUTIONS, INC., and INNOVIS
 DATA SOLUTIONS, INC.,

              Defendants.


                          COMPLAINT FOR DAMAGES

                              INTRODUCTION

1.    This is an action for damages brought by Plaintiff ANSLEY R. NILES

      (“Plaintiff”), individual consumer, against TRANS UNION LLC,

      EQUIFAX INFORMATION SERVICES, LLC, EXPERIAN

      INFORMATION SOLUTIONS, INC, and INNOVIS DATA SOLUTIONS,

      INC. pursuant to the Federal Fair Credit Reporting Act, 15 U.S.C. §§ 1681

      et seq., as amended. (hereinafter “FCRA”).


                                       19
     Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 2 of 13




                   SUBJECT MATTER JURISDICTION

1.   Subject matter jurisdiction in this Court is proper pursuant to 15 U.S.C. §

     1681p.

2.   Venue lies properly in this district pursuant to 28 U.S.C. §1391(b).



               PARTIES AND PERSONAL JURISDICTION

3.   Plaintiff is a resident of Georgia and are consumers as defined by the

     FCRA, 15 U.S.C. § 1681a(c).

4.   Defendant TRANS UNION LLC (“TRANS UNION LLC”) is a Illinois

     corporation authorized to do business throughout the country and in the

     State of Georgia. TRANS UNION LLC is a “consumer reporting agency”

     as defined in 15 U.S.C. § 1681a(f).

5.   TRANS UNION LLC may be served by personal service upon its

     registered agent in the State of Georgia: The Prentice-Hall Corporation

     System, Inc., 40 Technology Parkway South, Suite 300, Norcross, GA

     30092.

6.   Alternatively, TRANS UNION LLC may be served by personal or

     substitute service pursuant to the Federal Rules of Civil Procedure and

                                        19
      Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 3 of 13




      the laws of Georgia as applicable.

7.    TRANS UNION LLC regularly assembles and/or evaluates consumer

      credit information for the purpose of furnishing consumer reports to third

      parties and uses interstate commerce to prepare and/or furnish the reports.

8.    TRANS UNION LLC disburses such consumer reports to third parties of

      contract for monetary compensation.

9.    Defendant EQUIFAX INFORMATION SERVICES, LLC (“EQUIFAX”)

      is a Georgia corporation authorized to do business throughout the country

      and in the State of Georgia. EQUIFAX is a “consumer reporting agency”

      as defined in 15 U.S.C. § 1681a(f).

10.   EQUIFAX may be served at 1550 Peachtree Street NE, Atlanta, Georgia

      30309-2402.

11.   Alternatively, EQUIFAX may be served by personal or substitute service

      pursuant to the Federal Rules of Civil Procedure and the laws of Georgia

      as applicable.

12.   EQUIFAX regularly assembles and/or evaluates consumer credit

      information for the purpose of furnishing consumer reports to third

      parties and uses interstate commerce to prepare and/or furnish the reports.

13.   EQUIFAX disburses such consumer reports to third parties of contract for
                                           19
      Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 4 of 13




      monetary compensation.

14.   Defendant EXPERIAN (“EXPERIAN”) is a Californian corporation

      authorized to do business throughout the country and in the State of

      Georgia. Experian is a “consumer reporting agency” as defined in 15

      U.S.C. § 1681a(f).

15.   EXPERIAN may be served with process via its registered agent C T

      Corporation System, at 289 S Culver St, Lawrenceville, GA, 30046-4805.

16.   Alternatively, EXPERIAN may be served by personal or substitute

      service pursuant to the Federal Rules of Civil Procedure and the laws of

      Georgia as applicable.

17.   EXPERIAN regularly assembles and/or evaluates consumer credit

      information for the purpose of furnishing consumer reports to third

      parties and uses interstate commerce to prepare and/or furnish the reports.

18.   EXPERIAN disburses such consumer reports to third parties of contract

      for monetary compensation.

19.   Defendant INNOVIS DATA SOLUTIONS, INC. (“INNOVIS”) is an

      Ohio corporation authorized to do business throughout the country and in

      the State of Georgia. INNOVIS is a “consumer reporting agency” as

      defined in 15 U.S.C. § 1681a(f).
                                         19
      Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 5 of 13




20.   INNOVIS may be served with process via its registered agent

      CORPORATION SERVICE COMPANY - 50 West Broad Street, Suite

      1330, Columbus, OH 43215.

21.   Alternatively, INNOVIS may be served by personal or substitute service

      pursuant to the Federal Rules of Civil Procedure and the laws of Georgia

      as applicable.

22.   INNOVIS regularly assembles and/or evaluates consumer credit

      information for the purpose of furnishing consumer reports to third

      parties and uses interstate commerce to prepare and/or furnish the reports.

23.   INNOVIS disburses such consumer reports to third parties of contract for

      monetary compensation.



                             FACTUAL ALLEGATIONS

24.   The FCRA requires that credit reporting agencies such as TRANS UNION,

      EQUIFAX, EXPERIAN, and INNOVIS in preparing a credit report, must

      “follow reasonable procedures to assure maximum possible accuracy of the

      information” in the report. 15 U.S.C. § 1681e(b).


25.   The FCRA requires that credit reporting agencies ("CRAs") conduct a

                                        19
      Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 6 of 13




      reasonable reinvestigation of any information that is disputed by a consumer

      to determine if the information is accurate. CRAs must notify the source of

      the information of the dispute within five days. CRAs must provide the

      source with all relevant information received from the consumer. CRAs

      must review and consider all relevant information provided by the consumer

      in conducting the reinvestigation. CRAs must delete or modify information

      that is found to be inaccurate or incomplete, or that cannot be verified. CRAs

      must complete the reinvestigation within 30 days, or within 45 days if the

      dispute is based on a free annual credit report. CRAs must send a consumer

      written results of the reinvestigation and a credit report that is based on the

      consumer’s file as that file is revised because of the reinvestigation. 15

      U.S.C. § 1681i(a).

26.   The policies and procedures of TRANS UNION, EQUIFAX,

      EXPERIAN, and INNOVIS do not ensure compliance with 15 U.S.C. §

      1681i(a) of the FCRA.

27.   The sale of consumers’ most private and sensitive personal and financial

      information is a multi-billion-dollar industry for the CRAs.

28.   As specified below, since at least October of 2018, TRANS UNION,

      EQUIFAX, EXPERIAN, and INNOVIS have repeatedly prepared
                                          19
      Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 7 of 13




      and issued credit reports on Plaintiff that include inaccurate

      information.

29.   About this time, plaintiff became aware that TRANS UNION,

      EQUIFAX, EXPERIAN, and INNOVIS placed inaccurate information

      on her credit report about a missed payment on a Military Star credit

      card.

30.   The missed payment information was inaccurately reported by TRANS

      UNION, EQUIFAX, EXPERIAN, and INNOVIS.

31.   Plaintiff contacted defendants about the inaccurate credit reporting.

32.   Following Plaintiff’s dispute, the defendants failed to remove the

      inaccurate account information.

33.   Plaintiff disputed again with defendants to dispute these accounts.

34.   Plaintiff disputed via the Consumer Financial Protection Bureau, as well.

35.   Following Plaintiff’s disputes, TRANS UNION, EQUIFAX,

      EXPERIAN, and INNOVIS again failed to remove the inaccurate

      account information.

36.   Following Plaintiff’s dispute, the defendants again failed to remove the

      inaccurate accounts.

37.   After advising defendants that her information was inaccurate, rather than
                                         19
      Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 8 of 13




      fixing it, TRANS UNION, EQUIFAX, EXPERIAN, and INNOVIS

      continued selling inaccurate negative information about Plaintiff to various

      creditors. This information TRANS UNION, EQUIFAX, EXPERIAN, and

      INNOVIS sold to creditors, placed Plaintiff in a negative light and falsely

      portrayed her as being less credit worthy than she actually was.

38.   Plaintiff disputed this same error multiple times within 2 years of the filing

      of this suit.

39.   More specifically, in or around February 2020, Plaintiff disputed the

      Military Star late payment history with TRANS UNION, EQUIFAX,

      EXPERIAN, and INNOVIS.

40.   Upon information and belief, TRANS UNION, EQUIFAX, EXPERIAN,

      and INNOVIS notified Military Star of the dispute.

41.   TRANS UNION, EQUIFAX, EXPERIAN, and INNOVIS failed to conduct

      an investigation into the matter by reviewing the documents provided.

42.   TRANS UNION, EQUIFAX, EXPERIAN, and INNOVIS refused to

      remove the error.

43.   In or around May 2020, Plaintiff disputed the Military Star late payment

      history with TRANS UNION, EQUIFAX, EXPERIAN, and INNOVIS.

44.   Upon information and belief, TRANS UNION, EQUIFAX, EXPERIAN,
                                         19
      Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 9 of 13




      and INNOVIS notified Military Star of the dispute.

45.   TRANS UNION, EQUIFAX, EXPERIAN, and INNOVIS failed to conduct

      an investigation into the matter by reviewing the documents provided.

46.   TRANS UNION, EQUIFAX, EXPERIAN, and INNOVIS refused to

      remove the error.

47.   In or around June 2020, Plaintiff disputed the Military Star late payment

      history with TRANS UNION, EQUIFAX, EXPERIAN, and INNOVIS.

48.   Upon information and belief, TRANS UNION, EQUIFAX, EXPERIAN,

      and INNOVIS notified Military Star of the dispute.

49.   TRANS UNION, EQUIFAX, EXPERIAN, and INNOVIS failed to conduct

      an investigation into the matter by reviewing the documents provided.

50.   TRANS UNION, EQUIFAX, EXPERIAN, and INNOVIS refused to

      remove the error.

51.   Between 2018 and 2020, Plaintiff tried to obtain loans, but the rates

      were too high or she was denied because of the erroneous negative

      payment history from Military Star.

52.   Plaintiff has refrained from applying for credit because of the high rates

      that will be offered.

53.   Plaintiff is delayed and chilled in her ability to obtain credit to obtain an
                                          19
      Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 10 of 13




      auto loan and other opportunities that she would have otherwise

      qualified for.

54.   Plaintiff suffers from stress and anxiety from dealing with the consequences

      of the credit reporting.

55.   TRANS UNION, EQUIFAX, EXPERIAN, and INNOVIS forced and are

      forcing the Plaintiff to spend significant amounts of personal time trying to

      correct the inaccurate information reported by defendants and deal with the

      consequences of defendants’ inaccurate reporting.



                          FIRST CLAIM FOR RELIEF

       (against EQUIFAX, TRANS UNION, EXPERIAN, and INNOVIS)

                       (Negligent Noncompliance with FCRA)

56.   Plaintiffs reallege and incorporate paragraphs 1 through 42.

57.   TRANS UNION, EQUIFAX, EXPERIAN, and INNOVIS negligently

      failed to comply with the requirements of the FCRA, including but not

      limited to, 15 U.S.C. §1681b, e and i.

58.   Because of defendants’ failure to comply with the requirements of the

      FCRA, plaintiff suffered and continues to suffer, actual damages,

                                         19
      Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 11 of 13




      including economic loss, denial of credit, lost opportunity to receive

      credit, damage to reputation, invasion of privacy, emotional distress and

      interference with Plaintiff’s normal and usual activities for which Plaintiff

      seeks damages in an amount to be determined by the jury.

59.   Plaintiff requests attorney fees pursuant to 15 U.S.C. § 1681o(a).

                        SECOND CLAIM FOR RELIEF

       (against EQUIFAX, TRANS UNION, EXPERIAN, and INNOVIS)

                       (Willful Noncompliance with FCRA)

60.   Plaintiff realleges and incorporates paragraphs 1 through 42.

61.   Defendants willfully failed to comply with the requirements of the

      FCRA, including but not limited to, 15 U.S.C. §1681b, e and i.

62.   Because of defendants’ failure to comply with the requirements of the

      FCRA, plaintiff suffered and continues to suffer, actual damages, including

      economic loss, denial of credit, lost opportunity to receive credit, damage to

      reputation, invasion of privacy, emotional distress and interference with

      Plaintiff’s normal and usual activities for which Plaintiffs seek damages in

      an amount to be determined by the jury.

63.   Plaintiff also seeks punitive damages in an amount to be determined by the


                                         19
      Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 12 of 13




      jury.

64.   Plaintiff requests attorney fees pursuant to 15 U.S.C. § 1681n(a).



                             JURY TRIAL DEMAND

65.    Plaintiff demands a jury trial on all claims.



                             PRAYER FOR RELIEF


      WHEREFORE, Plaintiffs pray for judgment against defendants as follows:
      On the First Claim for Relief:
1. Actual damages to be determined by the jury; and
2. Attorney fees.


      On the Second Claim for Relief:
1. Actual damages to be determined by the jury;
2. Punitive damages to be determined by the jury; and
3. Attorney fees.


DATED this 15th day of October 2020.

                                      Respectfully submitted,

                                      JOSEPH P. MCCLELLAND, LLC


                                          19
Case 1:20-cv-04252-CC-RDC Document 1 Filed 10/15/20 Page 13 of 13




                           By: /s/Joseph P. McClelland
                           Joseph P. McClelland, Esq.
                           Georgia Bar No.: 483407
                           545 N. McDonough Street, Suite 210
                           Decatur, Georgia 30030
                           Telephone: (770) 775-0938
                           Facsimile: (770) 775-0938
                           joseph@jacksonlaws.com
                           Attorney for Plaintiff




                               19
